Citation Nr: 0730844	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  96-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for recurrent fever, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for flu-like symptoms, 
to include as due to an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to December 1991, including service in Southwest Asia from 
December 24, 1990 to January 16, 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The June 1995 rating decision also granted service connection 
for joint pain.  When the veteran filed his VA Form 9 in May 
1996, two additional claims were also on appeal:  entitlement 
to service connection for tinea versicolor and diarrhea.  By 
a January 1998 rating decision, the RO granted service 
connection for tinea versicolor and diarrhea.  The veteran 
did not indicate disagreement with the initial ratings 
assigned for joint pain in June 1995, or diarrhea and tinea 
versicolor in January 1998.  He also did not indicate 
disagreement with the severing of service connection for 
diarrhea and joint pain by an April 2002 rating decision.  

The Board notes that notice of the April 2002 rating decision 
was sent to an address no longer used by the veteran, and in 
an April 2006 statement, the veteran indicated that he was 
not aware of this severance.  At the same time, he indicated 
he wished to file claims for entitlement to an increased 
rating for his service-connected tinea versicolor, and to 
reopen service connection for headaches.  These matters are 
referred to the RO for appropriate action.

The veteran testified at an RO hearing in February 1996.  
These claims were remanded by the Board in December 2005 in 
order to inform the veteran of VA's duties to notify and 
assist, and to verify his military service dates.  These 
tasks have been accomplished and the files have been returned 
to the Board.

FINDINGS OF FACT

1.  The objective medical evidence of record does not show 
that the veteran currently has memory loss.

2.  The objective medical evidence of record does not show 
that the veteran currently has recurrent fever.

3.  The objective medical evidence of record does not show 
that the veteran currently has flu-like symptoms.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for memory loss.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

2.  Service connection is not warranted for recurrent fever.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

3.  Service connection is not warranted for flu-like 
symptoms.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In December 2005 letter, the Appeals Management Center (AMC) 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claims, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The December 2005 also provided the 
veteran the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in September 1994 and April 1998, he was afforded 
formal VA examinations in connection with his claims.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  



Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Because the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  It also contemplates a 
diagnosed illness without conclusive pathophysiology or 
etiology, which is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

I.  Memory Loss

Service medical records are absent of any complaint, 
treatment, or diagnosis of memory loss.  At the February 1996 
RO hearing, the veteran stated that he began to experience 
symptoms of memory loss eight to twelve months following his 
military discharge and that symptoms affected him on a daily 
basis.

The first post-service complaint of memory loss was noted at 
a Persian Gulf War examination in August 1993.  The veteran 
reported occasional problems with memory loss.  He reiterated 
these problems at a second Persian Gulf War examination in 
September 1994.

That same month, a VA neurological examination was conducted.  
At that time, the veteran did not report any complaints of 
memory impairment.  The examiner found that the veteran's 
associative processes were normal; there were no delusional 
or hallucinatory elements; his sensorium was intact, his 
cranial nerves tested normally; and there was nothing to 
indicate reflex, sensory, or motor disturbances.  The 
examiner concluded that no psychiatric or neurologic 
condition was present.

VA medical records, dated in September 1994, November 1994, 
and March 1995, note complaints of impaired memory with no 
objective findings.  A computerized tomography (CT) scan of 
the veteran's head conducted in November 1994, was 
interpreted as negative.  The veteran was scheduled for a 
psychological examination in March 1995, but he failed to 
appear.  

A second VA examination was conducted in April 1998.  At that 
time, the veteran did not report any complaints of memory 
impairment.  The examiner noted that the veteran was alert 
and oriented, with no cerebellar signs present and the 
cranial nerves II through XII intact.  

The Board finds that there is no objective medical evidence 
that the veteran currently has memory loss.  Any existing 
memory loss is shown solely by a history that is related by 
the veteran.  Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment, does not constitute competent medical evidence.  A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Thus, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the appeal 
is denied.

II.  Recurrent fever and flu-like symptoms

Service medical records are absent of any complaint, 
treatment, or diagnosis of recurrent fever or recurring 
influenza.  The veteran was treated for upper respiratory 
infections in November 1988, March 1989 and January 1990.  He 
was also seen for a sore throat and head cold in March 1989.  
All of these conditions were shown to have resolved with 
treatment.

VA medical records, dated in August 1993, note that the 
veteran's body temperature was 100.1 degrees.  Subsequent 
readings, recorded in August 1993, October 1994, November 
1994, and March 1999, report the veteran's body temperature 
as ranging from 97 to 99 degrees.  The outpatient treatment 
reports were negative for treatment of recurring fevers or 
"flu-like" symptoms.  

A VA examination was conducted in September 1994.  The 
examiner noted a history of recurring fever, as related by 
the veteran and diagnosed him as having recurrent fever based 
on that history.  No body temperature was recorded and a 
respiratory examination was negative.

A second VA examination was conducted in April 1998.  At that 
time, the veteran reported complaints of recurring fever "up 
to 103 degrees."  The examiner found the veteran to be 
afebrile and a respiratory examination was negative.  The 
examiner's concluding diagnoses did not include any 
conditions relating to recurrent fever or "flu-like" 
symptoms.

The Board finds that there is no objective medical evidence 
that the veteran currently has recurrent fever or "flu-
like" symptoms.  The history of recurrent fever related by 
the veteran is not supported by clinical findings, as noted 
above.  The diagnosis of recurrent fever rendered by the 
September 1994 VA examiner does not constitute competent 
medical evidence, as it was based solely on the history 
related by the veteran.  See LeShore.  Furthermore, the April 
1998 examiner found the veteran to be without fever, and 
there is no medical record of the veteran current has "flu-
like" symptoms.  

In short, the service medical records do not show a diagnosis 
of a recurrent fever or "flu-like" symptoms and there is no 
objective post service evidence of any current recurrent 
fever or "flu-like" symptoms.  Thus, the Board finds that 
the preponderance of the evidence is against the claims.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the appeals 
are denied.








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for memory loss is denied.

Service connection for recurrent fever is denied.

Service connection for flu-like symptoms is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


